UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7189


JAMES I. WARD,

                 Plaintiff - Appellant,

          v.

WARDEN KUMA J. DEBOO; DR. RAMIREZ, Regional Clinical
Director; DR. ALLEN, Chief of Health Programs, Central
Office;   RENDI  THOMAS,  Designator,  Office   of  Medical
Designation and Transportation, Central Office; ELLEN MACE-
LEIBSON, Former Health Service Clinical Director - FCI -
Gilmer,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cv-00068-IMK-JES)


Submitted:   October 11, 2012              Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James I. Ward, Appellant Pro Se. Jarod James Douglas, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James     I.    Ward    appeals      the   district       court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have      reviewed       the   record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Ward v. DeBoo, No. 1:11-cv-00068-IMK-JES (N.D.W. Va.

June 20, 2012).               We dispense with oral argument because the

facts    and    legal     contentions        are    adequately     presented       in   the

materials       before    the       court   and    argument      would    not   aid     the

decisional process.



                                                                                AFFIRMED




                                              2